Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a continuation of PCT/EP2019/052014, filed January 28, 2019, which claims benefit of foreign application EP18153875.2, filed January 29, 2018.  Claims 1-20 are pending in this application and examined on the merits herein.  Applicant’s preliminary amendment submitted July 27, 2020 is acknowledged wherein claims 1-16 are amended and new claims 17-20 are introduced.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 refers to a solution containing 10%G to 25%G of an oligonucleotide.  Neither the claims nor the specification particularly define what %G means in this 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rozema et al. (US pre-grant publication 2011/0207799, cited in PTO-892) in view of Han et al. (Reference included with PTO-1449)
The claimed invention is directed to a process wherein a GalNac cluster conjugate having a free carboxyl group and an oligonucleotide are reacted in the presence of an O-dicarboxamidouronium coupling agent.  Dependent claims 2-5 further specify the structure of the GalNAc cluster conjugate.  Dependent claims 6, 7, 17, and 20 specify the identity of the O-dicarboxamidouronium reagent which is TNTU or TSTU.  Claim 8 requires that the GalNac conjugate be a sodium or potassium salt.  Claims 9-12 and 18-19 further specify structural features of the RNA.  Claims 13-16 specify particular reaction conditions of the coupling steps.
	Rozema et al. discloses a composition comprising a siRNA conjugate. (p. 2 paragraph 10) This conjugate is formed by covalently linking a RNAi polynucleotide to a targeting moiety by the 3’- or 5’ OC to form the activated cluster in a manner analogous to step a) in claim 13.  5’-aminohexyl-modified RNA is then prepared, (paragraphs 236-237) said amino-modified RNA meeting the limitations of claims 9-11 and 18.  The activated cluster (compound 3) is then contacted with the amino-modified RNA in aqueous solvent at pH 8.5, (paragraph 238) in a manner analogous to step b) of claim 13.  The conjugate was purified by precipitation in sodium acetate/ethanol, meeting the limitations of instant claim 15.  The claimed process differs from that of Rozema et al. in that it requires an O-dicarboxamidouronium coupling agent such as TNTU or TSTU.
	Han et al. discloses the uronium coupling reagents TSTU and TNTU (p. 2450 left column last paragraph and figure 6) which are useful for peptide coupling (i.e. coupling of a carboxylate and an amine) in aqueous reactions.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use TSTU or TNTU as the coupling reagent to attach the GalNAc cluster to the amino-modified RNA in the method described by Rozema et al.  One of ordinary skill in the art would have found this to be obvious because Han et al. discloses that these coupling agents are useful for the same purpose as the coupling agent described in the conjugation method described by Rozema et al., and therefore can be substituted in the prior art process with a reasonable expectation of success.
prima facie obvious.

Claims 1-6, 8-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rozema et al. (US pre-grant publication 2011/0207799, cited in PTO-892) in view of Bannwarath et al. (Reference included with PTO-1449)
The claimed invention is directed to a process wherein a GalNac cluster conjugate having a free carboxyl group and an oligonucleotide are reacted in the presence of an O-dicarboxamidouronium coupling agent.  Dependent claims 2-5 further specify the structure of the GalNAc cluster conjugate.  Dependent claims 6, 7, 17, and 20 specify the identity of the O-dicarboxamidouronium reagent which is TNTU or TSTU.  Claim 8 requires that the GalNac conjugate be a sodium or potassium salt.  Claims 9-12 and 18-19 further specify structural features of the RNA.  Claims 13-16 specify particular reaction conditions of the coupling steps.
	Rozema et al. discloses a composition comprising a siRNA conjugate. (p. 2 paragraph 10) This conjugate is formed by covalently linking a RNAi polynucleotide to a targeting moiety by the 3’- or 5’ end. (p. 1 paragraphs 107-108) The targeting moiety can be a galactose cluster, for example a trivalent galactose cluster. (p. 12 paragraph 111) In a specific embodiment the galactose cluster has the same structure recited in dependent claims 2-5. (pp. 12-13 paragraph 113) The RNA is preferably 21-25 base pairs, falling within the limits of claims 12 and 19. (p. 14 paragraph 115) In a specific embodiment, A method for conjugating a GalNAc cluster to siRNA is disclosed. (example 15, p. 34 paragraphs 234-239) In this example a protected GalNAc cluster (compound 1) is deprotected with sodium methoxide, which would result in the formation of the sodium salt at the carboxylate (paragraph 234) This deprotected compound (compound 2) is then dissolved in dimethylformamide and treated with 1 molar equivalent of coupling agent at a temperature of 0OC to form the activated cluster in a manner analogous to step a) in claim 13.  5’-aminohexyl-modified RNA is then prepared, (paragraphs 236-237) said amino-modified RNA 
	Bannwarath et al. discloses the compound TSTU which can be used to activate carboxy groups as their hydroxysuccimido esters. (p. 1157 second paragraph) This can be accomplished by a two-step process wherein the carboxylate is first activated by treatment with TSTU, and then contacted with the amine to form the carboxamide, (p. 1158 second paragraph method A, also p. 1160 second paragraph) analogously with the two step activation and conjugation disclosed by Rozema et al. and recited in instant claim 13.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use TSTU as the coupling reagent to attach the GalNAc cluster to the amino-modified RNA in the method described by Rozema et al.  One of ordinary skill in the art would have found this to be obvious because Bannwarath et al. discloses that these coupling agents are useful for the same purpose as the coupling agent described in the conjugation method described by Rozema et al., and therefore can be substituted in the prior art process with a reasonable expectation of success.
	Therefore the invention taken as a whole is prima facie obvious.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rozema et al. in view of Han et al. as applied to claims 1-15 and 17-20 above, and further in view of Lajimi et al. (Reference included with PTO-892) in view of Ketterer et al. (US patent 10780054, cited in PTO-892)
	The disclosures of Rozema et al. and Han et al. are discussed above.  Rozema et al. in view of Han et al. does not disclose a method wherein the purification of the conjugate comprises steps of tangential flow filtration and lyophilization as recited in instant claim 16.
	Lajimi et al. discloses that efficient purification methods are needed for the large-scale synthesis of antisense oligonucleotides. (abstract) A method involving concentration by tangential flow filtration is disclosed.
	Ketterer et al. discloses that the instability of RNA is an obstacle to its therapeutic use. (column 1 line 58 – column 2 line 5) Ketterer et al. further discloses lyophilization of RNA as a method for maintaining its integrity and biological activity over extended periods. (column 5 lines 44-55)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to purify the RNA conjugates described by Rozema et al. using tangential flow filtration and then to subject them to lyophilization to improve their storage stability.  One of ordinary skill in the art would have been motivated to do so in view of the suggestions by Lajimi et al. and Ketterer et al. to apply these post-synthetic steps to therapeutic RNAs.
	Therefore the invention taken as a whole is prima facie obvious.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rozema et al. in view of Bannwarath et al. as applied to claims 1-6, 8-15 and 17-20 above, and further in view of Lajimi et al. (Reference included with PTO-892) in view of Ketterer et al. (US patent 10780054, cited in PTO-892)
	The disclosures of Rozema et al. and Bannwarath et al. are discussed above.  Rozema et al. in view of Bannwarath et al. does not disclose a method wherein the purification of the conjugate comprises steps of tangential flow filtration and lyophilization as recited in instant claim 16.

	Ketterer et al. discloses that the instability of RNA is an obstacle to its therapeutic use. (column 1 line 58 – column 2 line 5) Ketterer et al. further discloses lyophilization of RNA as a method for maintaining its integrity and biological activity over extended periods. (column 5 lines 44-55)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to purify the RNA conjugates described by Rozema et al. using tangential flow filtration and then to subject them to lyophilization to improve their storage stability.  One of ordinary skill in the art would have been motivated to do so in view of the suggestions by Lajimi et al. and Ketterer et al. to apply these post-synthetic steps to therapeutic RNAs.
	Therefore the invention taken as a whole is prima facie obvious.

Conclusion
	No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        9/9/2021